DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Claims 

1.	Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-11 are directed to providing feedback on a surgical outcome.  The claims are considered to certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed to a method including at least one step and claim 11 is directed to a computer-readable storage medium containing a computer.  Accordingly, the claims fall within the four statutory categories of inventions (a process and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework.
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding representative independent claim 1, the claim sets forth a method comprising:
	dividing actual surgical data obtained in an actual surgical process into a plurality of detailed surgical operations to obtain actual surgical cue sheet data composed of the plurality of detailed surgical operations;
	obtaining reference cue sheet data about the actual surgery; and
	comparing the actual surgical cue sheet data with the reference cue sheet data, and providing the feedback based on the comparison result.

The above-recited limitations set forth an arrangement where data is received with regard to a surgery, comparing the data, and providing the feedback based on the comparison results. This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	A computer
	A computer-readable storage medium
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[00130]	The storage medium means a medium that stores data semi-permanently, rather than a medium for storing data for a short moment, such as a register, a cache, or a memory, and that may be readable by a machine. Specifically, examples of the storage medium may include, but may not be limited to, ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, and an optical data storage device. That is, the program may be stored in various recording media on various servers to which the computer may access or on various recording media on the user's computer. Moreover, the medium may be distributed over a networked computer system so that a computer readable code may be stored in a distributed scheme.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	

	The dependent claims 2-10 are merely receiving more surgical data, comparing the results and providing a feedback. This arrangement amounts to managing personal behaviors.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The independent claim 11 and dependent claims 2-10 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

5.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. In particular, claim 11 recites “a computer program stored in a computer-readable storage medium’. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO (see In re Zletz, 893 F.2d 319 Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer-readable storage medium, particularly when the specification only discloses an open-ended list of such a medium (See paragraphs 130 and 131 of the original specification). To overcome the 101 rejection, the examiner suggests that claim 11 should be amended to recite: “a computer program stored in a non-transitory computer-readable storage medium’.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2011/0119224, Mangione-Smith, et al., hereinafter Mangione-Smith.
8.	Regarding claim 1, Mangione-Smith discloses a method for providing a feedback on a surgical outcome by a computer, the method comprising:
	dividing, by the computer, actual surgical data obtained in an actual surgical process into a plurality of detailed surgical operations to obtain actual surgical cue sheet data composed of the plurality of detailed surgical operations, (page 1, para. 11, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome. The feedback can be received via various senses, such as haptic (e.g., pressure, vibration, temperature, etc.), audible, visual, smell, etc.);
	obtaining, by the computer, reference cue sheet data about the actual surgery, (page 1, para. 11, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure)); and
	comparing, by the computer, the actual surgical cue sheet data with the reference cue sheet data, (page 1, para. 12, The feedback technology can then employ a mapping transformation to transform the received position and/or movement information of the surgical tools and the received position information of the entities to create a three-dimensional model (e.g., in real-time). As the surgeon performs the surgery ("operates") using the surgical tools, the feedback technology can employ probabilistic models, e.g., to predict various outcomes. As an example, the feedback technology may determine that a surgical tool is likely to penetrate a vital entity that is not part of the surgical procedure. In such a case, the feedback technology may provide various forms of feedback, such as vibrations, sounds, lights, smells, heat, etc.), and 
providing, by the computer, the feedback based on the comparison result, (page 3, para. 25, A probabilistic module 165 can generate and/or update one or more probabilistic models, e.g., a probabilistic model 170 and a probabilistic model 180, based on mapped real-time 3-D virtual space 103. Processing element 100 can employ the probabilistic models to predict the future movement of the surgical tools and modify feedback provided by output device 190. As an example, if a model predicts that one of the vital entities will be damaged based on the predicted motion of a surgical tool, the processing element may change the pitch of a sound, increase a temperature, increase vibration, etc. In various embodiments, the processing element may vary the output provided by the output device by varying a voltage supply provided to the output device).
9.	Regarding claim 2, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the actual surgical data is divided into the plurality of detailed surgical operations, based on at least one of a surgery target portion, a type of surgical tool, a number of surgical tools, a position of the surgical tool, an orientation of the surgical tool, and movement of the surgical tool included in the actual surgical data, (page 1, para. 12, The feedback technology receives information, e.g., surgical tool position and/or movement information, during surgical procedures.).
10.	Regarding claim 3, Mangione-Smith discloses the method of claims 1 and 2 as described above.  Mangione-Smith further discloses wherein at least one of a standardized name or standardized code data is assigned to each of the plurality of detailed surgical operations, (page 4, para.31, probabilistic models 500 includes a first model of a left lung 502; a second model of a right lung 504; a third model of a heart 506; and a fourth model of a kidney 508. Only four probabilistic models are shown in probabilistic models 500 for simplicity, and one skilled in the art will appreciate that there may be a different number of probabilistic models in probabilistic models 500. The models can be stored as data in a database. Each model may be associated with a weight (not illustrated) indicative of reliability.).
11.	Regarding claim 4, Mangione-Smith discloses the method of claims 1-3 as described above.  Mangione-Smith further discloses wherein the providing of the feedback includes:
	obtaining search information used for searching for at least one of the plurality of detailed surgical operations, (page 2, para. 17, the feedback technology can apply probabilistic models using the stored data to predict the movement of the tools, and then forward the predicted information as feedback to the surgeon.);
	extracting at least one detailed surgical operation corresponding to the search information based on the standardized name or the standardized code data, (page 4, para. 30, the order of the logic may be rearranged; substeps may be performed in parallel; shown logic may be omitted, or other logic may be included; etc. One skilled in the art will appreciate that, for this and other processes and methods disclosed herein, the functions performed in the processes and methods may be implemented in differing order. Furthermore, the outlined steps and operations are only provided as examples, and some of the steps and operations may be optional, combined into fewer steps and operations, or expanded into additional steps and operations without detracting from the essence of the disclosed embodiments. And page 4, para. 34, Program data 624 may include models/historical/other data 628 that may be useful for generating and maintaining models, and predicting motion of surgical tools. ); and
	providing a feedback on the extracted at least one detailed surgical operation, (page 3, para. 25, A processing element 100 can employ the detected position factors along with a database 105 of historical information (e.g., position factors and success/failure information) to generate real-time 3-D virtual space 103 and to provide feedback via an output device, e.g., via a haptic output device).
12.	Regarding claim 5, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the reference cue sheet data includes optimized cue sheet data about the actual surgery or referenced virtual surgical cue sheet data, (page 1, para. 11, Feedback technology is described for providing feedback during surgery that is based on the position of surgical tools and an analysis of probabilistic models developed through historical analysis. In various embodiments, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome.).
13.	Regarding claim 6, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the providing of the feedback includes:
comparing the plurality of detailed surgical operations included in the actual surgical cue sheet data with a plurality of detailed surgical operations included in the reference cue sheet data, (page 1, para. 11, Feedback technology is described for providing feedback during surgery that is based on the position of surgical tools and an analysis of probabilistic models developed through historical analysis. In various embodiments, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome and page 2, para. 20, model 1 models a risk of puncturing the left lung; model 2 models a risk of slicing the liver; and model 3 models a risk of electrocuting the heart. The feedback technology can track history over time. As an example, the feedback technology can determine if one of the models indicates rapidly increasing risk. The feedback technology can track reliability over a longer period of time. The feedback technology can adjust the hazard warning score based on this reliability. As an example, the feedback technology may determine that a well established lung model has better reliability than a less established heart model that has not yet been validated. The feedback technology may also adjust the indicated reliability (and consequently the hazard warning score) based on one or more external conditions. As an example, because a particular life form (e.g., human) has two lungs but only one heart, the feedback technology may adjust the reliance on the models to account for the significant additional risk of damaging the heart.); and
	determining, based on the comparison result, whether an unnecessary detailed surgical operation, a missing detailed surgical operation, or an incorrect detailed surgical operation is present in the actual surgical cue sheet data, (page 1, para. 11,  the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome. The feedback can be received via various senses, such as haptic (e.g., pressure, vibration, temperature, etc.), audible, visual, smell, etc.).
14.	Regarding claim 7, Mangione-Smith discloses the method of claims 1 and 6 as described above.  Mangione-Smith further discloses wherein the determining of whether the incorrect detailed surgical operation is present in the actual surgical cue sheet data includes:
	comparing movement of surgical tool corresponding to a detailed surgical operation included in the reference cue sheet data with movement of surgical tool corresponding to a detailed surgical operation included in the actual surgical cue sheet data, (page 1, para. 11, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome. The feedback can be received via various senses, such as haptic (e.g., pressure, vibration, temperature, etc.), audible, visual, smell, etc.); and
	determining, based on the comparison result, whether the detailed surgical operation included in the actual surgical cue sheet data is incorrect, (page 1, para. 11, the feedback technology monitors the position of surgical tools during surgical procedures, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome. The feedback can be received via various senses, such as haptic (e.g., pressure, vibration, temperature, etc.), audible, visual, smell, etc.).
15.	Regarding claim 8, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the method further comprises:
	adding the actual surgical cue sheet data to to-be-learned cue sheet data, (pages 1-2, para. 15, The feedback technology can also determine motion history of the surgeon's hands and tools, based on the stored data. The feedback technology can update this 3-D model in real-time based on the data it detects and stores. Thus, the virtual models can be considered to be virtual real-time spaces because they are updated during surgery. A virtual real-time space can include dimensions along various dimensions or axes (e.g., length, width, and height). In some embodiments, the feedback technology can employ a fourth dimension, e.g., time, to create a four-dimensional (4-D) model. In various embodiments, the feedback technology may translate the 3-D model into a mesh representation of the surface using finite element approaches from computer assisted design ("CAD") and other physical modeling techniques.);
	obtaining a model for obtaining optimized cue sheet data using the to-be- learned cue sheet data having the actual surgical cue sheet data added thereto, (pages 1-2, para. 15, The feedback technology can also determine motion history of the surgeon's hands and tools, based on the stored data. The feedback technology can update this 3-D model in real-time based on the data it detects and stores. Thus, the virtual models can be considered to be virtual real-time spaces because they are updated during surgery. A virtual real-time space can include dimensions along various dimensions or axes (e.g., length, width, and height). In some embodiments, the feedback technology can employ a fourth dimension, e.g., time, to create a four-dimensional (4-D) model. In various embodiments, the feedback technology may translate the 3-D model into a mesh representation of the surface using finite element approaches from computer assisted design ("CAD") and other physical modeling techniques); and
	performing reinforcement learning on the obtained model, (page 2, para. 16, the surgeon or some other operator may additionally indicate various events that can also be stored. As examples, the operator can indicate whether or not aspects of the surgical procedure were successful, whether or not an entity that was not to have been disturbed during surgery was nevertheless adversely affected, etc. In various embodiments, these events may be detected automatically).
16.	Regarding claim 9, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the method further comprises:
 	detecting at least one surgical error situation from the obtained surgical information, (page 3, para.25, A processing element 100 can employ the detected position factors along with a database 105 of historical information (e.g., position factors and success/failure information) to generate real-time 3-D virtual space 103 and to provide feedback via an output device, e.g., via a haptic output device 190. Real-time 3-D virtual space 103 can be a logical or mathematical transformative representation 104 of actual space 101. As an example, the processing element 100 may transform physical data received from the sensors and other input devices (e.g., cameras) into real-time 3-D virtual space 103. Mathematical transformative representation 104 can map positions of the surgical tools (e.g., based on detected position factors) in relation to entities of patient 102 (e.g., based on position information detected from RFID or other tags, imaging apparatuses, etc.). A probabilistic module 165 can generate and/or update one or more probabilistic models, e.g., a probabilistic model 170 and a probabilistic model 180, based on mapped real-time 3-D virtual space 103. Processing element 100 can employ the probabilistic models to predict the future movement of the surgical tools and modify feedback provided by output device ); and
	providing a feedback on the detected surgical error situation, (page 3, para.25, A processing element 100 can employ the detected position factors along with a database 105 of historical information (e.g., position factors and success/failure information) to generate real-time 3-D virtual space 103 and to provide feedback via an output device, e.g., via a haptic output device 190. Real-time 3-D virtual space 103 can be a logical or mathematical transformative representation 104 of actual space 101. As an example, the processing element 100 may transform physical data received from the sensors and other input devices (e.g., cameras) into real-time 3-D virtual space 103. Mathematical transformative representation 104 can map positions of the surgical tools (e.g., based on detected position factors) in relation to entities of patient 102 (e.g., based on position information detected from RFID or other tags, imaging apparatuses, etc.). A probabilistic module 165 can generate and/or update one or more probabilistic models, e.g., a probabilistic model 170 and a probabilistic model 180, based on mapped real-time 3-D virtual space 103. Processing element 100 can employ the probabilistic models to predict the future movement of the surgical tools and modify feedback provided by output device ).
17.	Regarding claim 10, Mangione-Smith discloses the method of claim 1 as described above.  Mangione-Smith further discloses wherein the method further comprises:
	obtaining information about prognosis corresponding to each of one or more actual surgical cue sheet data including the actual surgical cue sheet data, (page 1, para. 11, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome);
	performing reinforcement learning based on the one or more actual surgical cue sheet data and the prognosis information thereof, (page 1, para. 11, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome and pages 1-2, para. 15, The feedback technology can also determine motion history of the surgeon's hands and tools, based on the stored data. The feedback technology can update this 3-D model in real-time based on the data it detects and stores. Thus, the virtual models can be considered to be virtual real-time spaces because they are updated during surgery. A virtual real-time space can include dimensions along various dimensions or axes (e.g., length, width, and height). In some embodiments, the feedback technology can employ a fourth dimension, e.g., time, to create a four-dimensional (4-D) model. In various embodiments, the feedback technology may translate the 3-D model into a mesh representation of the surface using finite element approaches from computer assisted design ("CAD") and other physical modeling techniques); and
	determining a correlation between at least one detailed surgical operation included in the one or more actual surgical cue sheet data and the prognosis, based on the reinforcement learning result, (page 1, para. 11, receives information on outcome (e.g., success or failure), and updates a probabilistic model based on the historical positions and movements of the tool ("historical information") and the outcome information. The feedback technology can also provide feedback during surgery indicative of a predicted outcome and pages 1-2, para. 15, The feedback technology can also determine motion history of the surgeon's hands and tools, based on the stored data. The feedback technology can update this 3-D model in real-time based on the data it detects and stores. Thus, the virtual models can be considered to be virtual real-time spaces because they are updated during surgery. A virtual real-time space can include dimensions along various dimensions or axes (e.g., length, width, and height). In some embodiments, the feedback technology can employ a fourth dimension, e.g., time, to create a four-dimensional (4-D) model. In various embodiments, the feedback technology may translate the 3-D model into a mesh representation of the surface using finite element approaches from computer assisted design ("CAD") and other physical modeling techniques).
18.	Regarding claim 11, Mangione-Smith discloses a computer program stored in a computer-readable storage medium, wherein the computer program is configured to perform the method of claim 1 in combination with a computer as hardware, (page 4, para. 36, Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which may be used to store the desired information and which may be accessed by computing device 600. Any such computer storage media may be part of computing device 600.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	SURGICAL PROCEDURE PLANNING SYSTEM WITH MULTIPLE FEEDBACK LOOPS (US 20180233222 A1) teaches a surgical procedure planning system and method that uses multiple feedback loops to optimize creation or design of future surgical preoperative plans.
B.	SYSTEMS AND METHODS FOR ASSISTING A SURGEON AND PRODUCING PATIENT-SPECIFIC MEDICAL DEVICES (US 20190146458 A1) teaches systems and methods for assisting a surgeon with implant during a surgery are disclosed. A method includes defining areas of interest in diagnostic data of a patient and defining an implant type. Post defining the areas of interest, salient points are determined for the areas of interest. Successively, an XZ angle, an XY angle, and a position entry point for an implant are determined based on the salient points of the areas of interest. In spinal procedures, a maximum screw diameter and a length of the spinal screw are successively determined based on the salient points. Based on determined length and diameter, a spinal screw and a matching screw guide is determined. Thereafter, the spinal screw and the screw guide is printed using a Three-Dimensional (3D) printer. Such printed spinal screw and screw guide could be used by the surgeon during the spinal surgery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624